Exhibit 10.11

EXECUTION COPY

FIRST SUPPLEMENTAL INDENTURE (this “First Supplemental Indenture”) dated as of
February 4, 2008, among Intelsat (Bermuda), Ltd., a Bermuda exempted company
(the “Issuer”), Intelsat Jackson Holdings, Ltd., a Bermuda exempted company (the
“Successor”), Intelsat, Ltd. (the “Parent Guarantor”) and Wells Fargo Bank,
National Association, a national banking association, as trustee under the
indenture referred to below (the “Trustee”).

W I T N E S S E T H :

WHEREAS the Issuer and the Parent Guarantor have heretofore executed and
delivered to the Trustee an Indenture (as amended, supplemented or otherwise
modified, the “Indenture”) dated as of January 12, 2007, providing for the
issuance of the Issuer’s Floating Rate Senior Notes due 2015 (the “Notes”),
initially in the aggregate principal amount of $600,000,000, and providing for
the guarantee of the Issuer’s obligations under the Notes by the Parent
Guarantor;

WHEREAS, on the date hereof, the Issuer has transferred certain of its assets
and liabilities to the Successor (the “Transfer”);

WHEREAS Section 5.01 of the Indenture provides that in connection with the
Transfer, the Successor is required to execute and deliver to the Trustee a
supplemental indenture pursuant to which the Successor expressly assumes all of
the obligations of the Issuer under the Indenture and the Notes on the terms and
conditions set forth herein;

WHEREAS Section 5.01 of the Indenture provides that in connection with the
Transfer, the Successor is required to be a corporation, partnership or limited
liability company organized or existing under the laws of the United States, any
state thereof, the District of Columbia, or any territory thereof, under the
laws of the jurisdiction of the Issuer or under the laws of Bermuda or any
country that is a member of the European Union;

WHEREAS the Successor is incorporated under the laws of Bermuda;

WHEREAS Sections 5.01(a)(vi) and 11.04 of the Indenture provide that in
connection with the Transfer, the Issuer shall have delivered to the Trustee an
Officers’ Certificate and an Opinion of Counsel, each stating that the Transfer
and this First Supplemental Indenture comply with the Indenture and each stating
that in the opinion of such officers and of such counsel, as applicable, all
conditions precedent provided for in the Indenture relating to the Transfer and
the First Supplemental Indenture have been satisfied, and such Officers’
Certificate and Opinion of Counsel have been delivered to the Trustee on the
date hereof;

WHEREAS pursuant to Section 5.02 of the Indenture, concurrently with the
Transfer in accordance with or permitted by Section 5.01 of the Indenture, the
Successor shall succeed to and be substituted for, and may exercise every right
and power of, the Issuer under the Indenture with the same effect as if such
Successor has been named as the Issuer in the Indenture, and the Issuer shall
thereby be released of its obligations under the Indenture and the Notes;

WHEREAS in accordance with Section 9.01 of the Indenture, the parties hereto
desire to amend the Indenture as described below; and



--------------------------------------------------------------------------------

WHEREAS pursuant to Section 9.01 of the Indenture, the Issuer and the Trustee
are authorized to execute and deliver this First Supplemental Indenture;

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Issuer, the
Successor, the Parent Guarantor, and the Trustee mutually covenant and agree for
the equal and ratable benefit of the holders of the Notes as follows:

1. Defined Terms. As used in this First Supplemental Indenture, capitalized
terms defined in the Indenture and not otherwise defined herein have the
meanings assigned such terms in the Indenture. The words “herein,” “hereof” and
hereby and other words of similar import used in this First Supplemental
Indenture refer to this First Supplemental Indenture as a whole and not to any
particular section hereof.

2. Agreement to Assume Obligations. The Successor hereby agrees to assume the
Issuer’s obligations under the Indenture and the Notes on the terms and subject
to the conditions set forth in the Indenture and the Notes, and succeed to and
be substituted for, and may exercise every right and power of, the Issuer under
the Indenture and the Notes with the same effect as if such Successor has been
named as the Issuer in the Indenture and the Notes, and the Issuer shall thereby
be released of its obligations under the Indenture and the Notes.

3. Confirmation of Guarantee. The Parent Guarantor hereby confirms that its
guarantee shall apply to the Successor’s obligations under the Indenture and the
Notes on the terms and subject to the conditions set forth in the Indenture and
the Notes.

4. Miscellaneous. For any periods or dates which the Successor does not have
historical financial statements available, it shall be entitled to use and rely
on the financial statements of its predecessor or successor, as the case may be.

5. Notices. All notices or other communications to the Successor or the Parent
Guarantor shall be in writing and delivered in person, via facsimile or mailed
by first-class mail addressed as follows, with copies as provided in
Section 11.02 of the Indenture:

Intelsat Jackson Holdings, Ltd.

c/o Intelsat, Ltd.

Wellesley House North, 2nd Floor

90 Pitts Bay Road

Pembroke, Bermuda HM 08

6. Ratification of Indenture; Supplemental Indentures Part of Indenture. Except
as expressly amended hereby, the Indenture is in all respects ratified and
confirmed and all the terms, conditions and provisions thereof shall remain in
full force and effect. This First Supplemental Indenture shall form a part of
the Indenture for all purposes, and every holder of Notes heretofore or
hereafter authenticated and delivered shall be bound hereby.

 

2



--------------------------------------------------------------------------------

7. Governing Law. THIS FIRST SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

8. Trustee Makes No Representation. The Trustee makes no representation as to
the validity or sufficiency of this First Supplemental Indenture.

9. Counterparts. The parties may sign any number of copies of this First
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.

10. Effect of Headings. The Section headings herein are for convenience only and
shall not effect the construction thereof.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Supplemental
Indenture to be duly executed as of the date first above written.

 

INTELSAT JACKSON HOLDINGS, LTD. By:  

 

Name:   Title:   INTELSAT (BERMUDA), LTD. By:  

 

Name:   Title:   INTELSAT, LTD. By:  

 

Name:   Title:  

[Floating Rate Senior Notes due 2015 – First Supplemental Indenture Signature
Page]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, AS TRUSTEE By:  

 

Name:   Title:  

[Floating Rate Senior Notes due 2015 – First Supplemental Indenture Signature
Page]